Citation Nr: 0615884	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  06-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as secondary to tuberculosis.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran has withdrawn his claims seeking service 
connection for non-Hodgkin's lymphoma and coronary artery 
disease, both claimed as secondary to tuberculosis. 


CONCLUSION OF LAW

The veteran having withdrawn his appeals of the claims for 
service connection for non-Hodgkin's lymphoma and coronary 
artery disease, there are no remaining allegations of error 
of fact or law for appellate consideration with respect to 
these claims; these appeals are dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement receive May 19, 2006, the veteran withdrew his 
appeals of the claims for service connection for non-
Hodgkin's lymphoma and coronary artery disease.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  Except for appeals withdrawn on the 
record at a hearing, the withdrawal of an appeal must be in 
writing.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. 
App. 29, 31 (1996) (when a claim is withdrawn by a veteran, 
it ceases to exist; it is no longer pending and it is not 
viable).  In this case, the veteran withdrew his appeal of 
the noted issues in writing received May 19, 2006.

Where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed, dismissal of the appeal is appropriate.  
See 38 U.S.C.A. § 7105(d).  Accordingly, the appeals seeking 
service connection for non-Hodgkin's lymphoma and coronary 
artery disease are dismissed.


ORDER

The appeal of the claim for service connection for non-
Hodgkin's lymphoma, claimed as secondary to tuberculosis, is 
dismissed

The appeal of the claim for service connection for coronary 
artery disease, claimed as secondary to tuberculosis, is 
dismissed.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


